Let me congratulate you,
Sir, on your election to the high office of President of the
General Assembly at its fifty-fourth session. We are
confident that under your able leadership we will be able to
address successfully the items on our agenda.
Please allow me also to convey our appreciation to
your predecessor, Mr. Didier Opertti, for his considerable
contribution to the work of the General Assembly at its
fifty-third session.
We pay a tribute to the Secretary-General for his
efforts to meet the unprecedented and complex challenges
facing the United Nations.
On the threshold of the third millennium — as at the
beginning of this century — the world community must
deal with substantive issues of war and peace. On the one
hand, the process of globalization, which is unfolding
before our eyes, has triggered a rich flow of ideas, capital,
technologies, goods and services all around the world,
having profoundly transformed our societies.
Philosophically, mankind has taken a big step forward
towards qualitatively new dimensions of existence.
On the other hand, the world continues to be rocked
by conflicts rooted in causes that have become compounded
despite the advent of global technologies and
communications. First among the causes of conflict is
ethnic, national and religious intolerance. It is absolutely
unacceptable that this most dangerous virus is spreading
rapidly throughout many regions of today's world, giving
rise to terrorist acts and bloody conflicts. The danger is that
people affected by conflicts look for the sources of their
troubles among other nationalities and religions. As a result,
we face a vicious circle wherein death and desperation
reign unchecked. We are confident that civilized society, by
pooling its resources, will eventually be able to break out
of this vicious circle, having convinced people of the
benefits of a conflict-free existence. If we talk about the
antagonism between war and peace, then we have every
right to demand the use of means to enforcing a
sustainable peace, including military means.
At the same time, it is impossible to ignore the fact
that the present world order is in desperate need of
reliable measures to ensure balance between the essential
elements of its support structures. Kazakhstan shares the
view of those States which believe that in the next
century the world should be multi-polar and free of
centres of power and dividing lines, confrontations and
showdowns, interference in the internal affairs of others
and imposition of policy directives. Cooperation and
mutual understanding, democracy and sustainable
development will define the core of the coming world
order.
We believe that the United Nations remains a unique
intergovernmental institution that ensures a positive trend
in the development of international relations. Kazakhstan
calls for a strengthening of the United Nations, the only
forum that is universal both in terms of its composition
and in terms of the comprehensiveness of its agenda.
Only the United Nations has the right to address
fundamental issues of peace and security.
The Yugoslav crisis has clearly demonstrated how
urgent the issue of strengthening the authority of the
United Nations has become. We are becoming
increasingly convinced of the need to enhance the
responsibility of the Security Council for the maintenance
of international peace and security and to make
authorization of certain actions its exclusive prerogative.
The nature of many conflicts makes this an
especially challenging task. That is why we believe that
to be able to adapt to new political realities, the Security
Council should enter the twenty-first century renewed and
strengthened through the admission of new permanent
members, first of all Japan and Germany, as well as non-
permanent members representing different regions of the
world.
The efforts to consolidate the international regime
for the non-proliferation of all weapons of mass
destruction and put in place effective controls over the
production of fissile material remain at the centre of our
policy for achieving global security and stability.
Kazakhstan has made an important contribution to
non-proliferation and to putting an end to nuclear-weapon
testing. We consider the decision to admit Kazakhstan to
21


membership of the Conference on Disarmament as adequate
recognition of our actions in this direction. Renunciation of
nuclear weapons and accession to the Non-Proliferation
Treaty and the Comprehensive Nuclear-Test-Ban Treaty
have become natural choices for our country, which has felt
the full brunt of the harmful effects of nuclear testing.
Kazakhstan vigorously advocates further consolidation of
the non-proliferation regime, and supports the initiative to
establish a nuclear-weapon-free zone in Central Asia.
Our country has consistently called for the creation of
security structures in Asia. As is well known, at the
Assembly's forty-seventh session, the President of
Kazakhstan, Mr. Nursultan Nazarbaev, put forward an
initiative to convene a Conference on Interaction and
Confidence-Building Measures in Asia (CICA). On 14
September, the opening day of the current General
Assembly session, after seven years of negotiations and
discussions, Almaty hosted the first meeting of the Foreign
Ministers of the Asian States members of the Conference.
Government officials responsible for foreign policy signed
a Declaration of Principles Guiding Relations between
CICA Member States which confirmed the Asian States'
strong commitment to and goodwill towards efforts to
ensure security and stability in the region.
Thus, for the first time in history, a legal foundation
for an Asian security system has been laid. It is difficult to
overestimate the significance of this development in the
context of the international community's efforts to
strengthen international security. We are talking here about
a region that is home to more than 3.5 billion people and
that accounts for more than 40 per cent of world trade.
We are grateful to all the States participating in the
CICA process for their support for our initiative and for
their genuine willingness to work together to build a
security system for Asia. I take this opportunity to express
our appreciation to Secretary-General Annan, for his close
attention to and support for the initiative by Kazakhstan.
Recent political developments attest to how urgent the
need is to create a security system in Asia. I refer here to
terrorist incursions in southern Kyrgyzstan and to terrorist
acts in the Northern Caucasus in Russia.
From the point of view of security in our region, we
believe that the outcome of the latest summit of the
“Shanghai Five” is very important. Its participants created
a mechanism of confidence providing for transparency in
military activity and reduction of those activities in border
areas, settlement of border issues and a regular exchanges
of information on military activities. The heads of the five
States believe that multipolarity reflects a general trend in
the development of the contemporary world and
contributes to the long-term stability of the international
situation.
Kazakhstan calls for a lasting and just peace in
Afghanistan within the negotiation process, according to
the “six plus two” formula. At the same time, we believe
that the Afghan peace process should involve all the
States concerned. For this reason, Kazakhstan supports the
proposal to convene a representative international
conference in Bishkek, Kyrgyzstan, on the settlement of
the conflict in Afghanistan.
Kazakhstan highly appreciates the United Nations
efforts to promote the integration of the economies in
transition into the world economy. Our country counts on
continued cooperation with the United Nations on the
issues of consultative services and technical assistance.
We are firmly committed to the policy of deepening
regional economic cooperation and actively using for this
purpose the capacity of the United Nations. Our country
is satisfied with its cooperation with the Economic
Commission for Europe and the Economic and Social
Commission for Asia and the Pacific in the elaboration
and implementation of the Special Programme for the
Economies of Central Asia.
We support the revival of the Silk Road.
Geographically, Kazakhstan, along with other Central
Asian States, plays the role of a bridge connecting the
two continents. During the era of the Roman Empire trade
routes between Rome and Shanghai passed through the
region. The revival of the Silk Road will boost the
economic development of the Central Asian region.
In current conditions it is envisioned that the Silk
Road will be revived by building on three pillars: energy,
a transcontinental transportation system and
telecommunications. The thrust of this project — which
reflects global, regional and local interests — is to
develop the natural resources of the region, first of all its
large oil and gas fields. One has to bear in mind,
however, that no large-scale pipeline project can be
realized without the hydrocarbon resources of Kazakhstan.
In view of the increased competition in the world
energy-carriers markets, Kazakhstan is giving priority
attention to the construction of oil and gas pipelines. The
northern Caspian pipeline consortium project, scheduled
for completion in 2001, is a top priority for our country,
22


because when it is operational Kazakhstan will be able to
double, at a minimum, both its oil production and its export
deliveries to foreign markets.
We pin many of our hopes on the development of the
hydrocarbon resources of the Caspian Sea shelf. For this
reason we believe that the issue of the legal status of this
sea is of fundamental importance. Kazakhstan commends a
breakthrough agreement with Russia on the delimitation of
the seabed in the northern part of the Caspian Sea on the
basis of a modified median line.
The issues of sustainable development, environmental
protection and rehabilitation of ecological disaster areas
have become especially pressing at the end of this century,
and demand immediate action. Kazakhstan is interested in
the mobilization of the international community to solve
environmental problems, because it has disaster areas, such
as the region of the former Semipalatinsk nuclear testing
ground, the dying Aral Sea and other zones. Our country,
which suffers from desertification and floods, is also
directly affected by global climate changes.
On behalf of the Government of Kazakhstan, I would
like to express our great appreciation to the States
concerned for their support for the efforts to overcome the
serious social, ecological and humanitarian problems of the
Semipalatinsk region. The adoption of two General
Assembly resolutions on international cooperation and
coordination for the human and ecological rehabilitation and
economic development of the Semipalatinsk region has
undoubtedly contributed to an interest in and reflection on
the outstanding issues.
Special words of appreciation are due to the
Government of Japan and the United Nations Development
Programme (UNDP) for sponsoring an international
conference convened at the beginning of September in
Tokyo. The outcome of this representative forum
reverberated throughout our country. We consider this
conference a practical contribution by the Government of
Japan and the UNDP to the implementation of the relevant
General Assembly resolutions. In this regard, I cannot miss
this opportunity to recognize important work by the
International Atomic Energy Agency, the United Nations
Children's Fund, the United Nations Population Fund and
the United Nations Educational, Scientific and Cultural
Organization, as well as by the donor countries that acted
as cosponsors of the conference.
Kazakhstan is taking concrete steps to democratize its
society and to deepen its political reforms. Kazakhstan's
head of State has introduced a programme that covers
such important areas as elections, political parties, the
Parliament, the judicial system, the status of women and
the mass media. Earlier this year the first open and
contested presidential elections were held in Kazakhstan.
The refinement of the election process continues.
The law on elections has been amended to reflect the
recommendations of the Organization for Security and
Cooperation in Europe. Its provisions will be used in the
parliamentary elections scheduled for this October. The
election process is becoming more representative,
encouraging active involvement of candidates and voters.
A programme of phased transition to holding elections for
local and regional governments is being developed. The
role of non-governmental organizations, an important
element of a civil society, is being enhanced. The judicial
system and the mass media are steadily becoming more
independent.
Achieving an open society, with a market economy,
is the course for Kazakhstan's further development. The
process of democratization in our country is gaining
momentum and has become irreversible.
Along with political reforms, Kazakhstan is taking
vigorous actions to protect the long-term interests of
foreign investors. Our objective is to ensure — through
the creation of a favourable investment climate in the
country — its full integration into the world economic
system of today.
Kazakhstan expresses support for the efforts of the
Secretary-General to reform the Organization in order to
enhance its effectiveness and capability to respond
adequately to emerging problems and challenges. We
believe that concrete results in the renewal of the
Organization can be achieved only through joint efforts of
all Member States. That is why all States should continue
their coordinated efforts to strengthen the role of the
United Nations in the promotion of global stability and
security in the next century.










